 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM BRANCACCIO,                               No. 2:16-CV-2479-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brought this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Final judgment was entered on March 28, 2018, and plaintiff appealed. Pursuant to the Ninth

21   Circuit Court of Appeals’ December 23, 2019, memorandum disposition, this matter will be

22   remanded to the agency for further development of the record and/or further findings addressing

23   the deficiencies noted in the appellate court’s decision.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.     The Commissioner’s final decision is reversed and this matter is remanded

 3   for further proceedings; and

 4                  2.     The Clerk of the Court is directed to enter judgment and close this file.

 5

 6   Dated: February 25, 2020
                                                          ____________________________________
 7                                                        DENNIS M. COTA
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
